Citation Nr: 1202694	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity  peripheral neuropathy.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

4.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Dr. J.A.G. Ortiz


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1969. The Veteran's decorations include the Combat Infantry Badge (CIB).
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2010, the Veteran attended a hearing before RO personnel at which time only a psychiatrist, Dr. J. A. G. Ortiz, provided testimony; a transcript of that hearing is associated with the claims file.  

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board notes that the Veteran's claims for service connection for depression and anxiety were adjudicated separately by the RO in the July 2008 rating decision on appeal.  When the Veteran submitted his notice of disagreement (NOD) in August 2008, he was specific as to his disagreement with only the claim for service connection for PTSD, as well as the claims for higher ratings listed on the title page.  Thus, the Veteran did not did not appeal the issue of service connection for depression and anxiety to the Board.  In consideration of the holding in Clemons, the Board notes that this is not a situation in which the Veteran's other possible mental or psychiatric disabilities have been ignored by VA.  Rather, they were addressed separately, and, as the Veteran did not properly appeal these issues, the Board has no jurisdiction to review the claims for entitlement to service connection for depression and anxiety.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, Vet Center and additional VA medical records pertaining to the claim for service connection on appeal were associated with the claims file after the issuance of the July 2011 supplemental statement of the case (SSOC).  In addition, private medical records pertaining to the increased ratings claims on appeal were sent out for translation from Spanish to English and were associated with the claims file after the issuance of the July 2011 SSOC.  Thus, these records have not been considered by the RO and neither the Veteran nor his representative has expressly waived initial RO consideration of the evidence.  Hence, a remand for RO consideration of this evidence, in the first instance, and issuance of a supplemental statement of the case (SSOC) reflecting such consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 (2011).

With regard to the claim for service connection for PTSD, the Veteran's DD214 shows that he is in receipt of a Combat Infantry Badge (CIB).  Thus, exposure to stressful experiences during combat service is conceded and no further verification attempts are necessary.  Consequently, the dispositive issue in this case is whether the Veteran is diagnosed with PTSD as a result of his reported stressors.  The record contains conflicting evidence as to whether the Veteran actually meets the DSM-IV criteria for a diagnosis of PTSD which includes: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

In February 2008 and June 2011 VA PTSD examinations, each examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, and provided a rationale for their conclusions.  However, during the February 2010 RO hearing, a psychiatrist testified that the Veteran indicated that while in Vietnam, he was under fire on multiple occasions and that he witnessed a bunch of people being killed.  See hearing transcript, pages 3-5.  He further testified that the Veteran did meet the criteria for a diagnosis of PTSD.  Thereafter, in an October 2011 letter, a clinical social worker from the Vet Center concluded that the Veteran met the criteria for a diagnosis of  PTSD based on the Veteran's traumatic war experiences and current psychiatric manifestations.  It was indicated that the Veteran had been receiving treatment from the Vet Center since April 2011.  The identified relevant records are not associated with the claims file.  

In light of the conflicting medical evidence discussed above, the Board finds that an additional VA examination and medical opinion, by a psychiatric examiner, who has not yet examined the Veteran, based on a full review of the records is needed to resolve the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, with regard to the Veteran's claim for increased ratings for his service-connected bilateral upper and lower extremities, peripheral neuropathy, the Board notes that the Veteran last underwent VA examination to determine the nature and severity of these disabilities in February 2008.  Therefore, to ensure that the record reflects the current severity of each of the service-connected peripheral neuropathy disabilities on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Prior to scheduling the above examinations, the RO/AMC should obtain all outstanding, pertinent medical records from the Ponce, Puerto Rico VA medical center, dated from June 2011 to the present.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the RO/AMC also must obtain all outstanding records pertaining to the treatment, evaluation, and diagnosis of PTSD, from the Vet Center in Ponce, Puerto Rico, dated from April 2011 to the present. 

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  The RO/AMC should obtain from the Ponce VAMC all outstanding medical records from June 2011 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  The RO/AMC should undertake all appropriate action to obtain and associate with the claims file a copy of all Ponce Vet Center records, dated from April 2011 to the present.

4.  Then, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his service-connected bilateral upper and lower extremities, peripheral neuropathy.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.   

All necessary tests and studies (to include nerve conduction study and electromyography (NCS/EMG)) should be accomplished and all clinical findings reported in detail.  

The examiner is requested to identify and describe the severity of all symptomatology associated with the Veteran's service-connected right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy.  

The examiner should set forth all examination findings, together with the complete rationale for any comments and opinions expressed.

5.   Thereafter, the RO/AMC should arrange for the Veteran to undergo an additional examination conducted by a VA psychiatric examiner who has not yet examined the Veteran to determine whether he has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.   All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.

After reviewing the record and examining the Veteran, the examiner should determine if a diagnosis of PTSD is deemed appropriate in accordance with the DSM-IV criteria, and specifically discuss the criteria in relation to the Veteran's psychiatric symptoms.  In providing this opinion, the examiner should consider and discuss the conflicting medical evidence of record, to include, but not limited to the evidence noted above.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a single comprehensive report. 

6.  Then, the RO/AMC should readjudicate the Veteran's claim for service connection for PTSD and the claims for increased ratings on appeal.  Specific to the claims for increased ratings on appeal, the RO/AMC must discuss whether "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

 7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


